Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 1-20 are pending.    	         
Note:
 2.	Independent claim 1 and 13 as a whole recites a combination of limitations (similar with limitations that are in Patent 11,328,312 B2) that defines over prior art of record.  Further, independent claims 1 and 13 as a whole recites a combination of limitations (similar with limitations that are in Patent 11,328,312 B2) that has been found as significantly more.  However, independent claims 1, 13 and their dependency are rejected under 112 second rejection below.  
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	Independent claims 1 and 13, initially limitation 3 recites “determining/determine that the merchant offer is not applicable to a first payment mode of the first user”.  However, limitation 9 then recites “in response to the response message, prompting the first user to select a second payment option from the plurality of payment options and the first payment mode of the first user by way of the user interface”.  The scope of these limitations are confusing since it is unclear when initially limitation 3 indicates the merchant offer is determined as not applicable to a first payment mode of the first user, then why the first user is prompted to select the first payment mode of the first user in limitation 9?  Appropriated correction is required.      
Dependent claims 2-12 and 14-20 are dependent on their base claims 1 and 13.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681